DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-12 and 14-17 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claims 1, 4 and 8 with the important feature being “fixing members attached on an outer peripheral surface of the exterior tube and configured to be fixed to the vehicle; and a plurality of heat transfer tubes provided between the wire and the exterior tube such that the heat transfer tubes are arranged at intervals throughout the wire harness in an extending direction of the wire and contact both the outer peripheral surface of the wire and an inner peripheral surface of the exterior tube; and the fixing members are attached on the outer peripheral surface of the exterior tube at positions corresponding to the heat transfer tubes, respectively.” Therefore claims 1-12 and 14-17 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Applicant’s Remarks, filed March 25, 2022, with respect to claims 1, 4 and 8 have been fully considered and are persuasive.  The 35 USC 102 and 103 rejections has been withdrawn. The applicant has amended claims 1, 4 and 8 to include “fixing members attached on an outer peripheral surface of the exterior tube and configured to be fixed to the vehicle; and a plurality of heat transfer tubes provided between the wire and the exterior tube such that the heat transfer tubes are arranged at intervals throughout the wire harness in an extending direction of the wire and contact both the outer peripheral surface of the wire and an inner peripheral surface of the exterior tube; and the fixing members are attached on the outer peripheral surface of the exterior tube at positions corresponding to the heat transfer tubes, respectively.”  The applicant argues that Ichikawa nor Hagi does not teach a wire harness in which fixing members are attached on the outer peripheral surface of an exterior tube at positions corresponding to the heat transfer tubes, respectively; nor the fixing members are attached on the outer peripheral surface of the exterior tube at positions corresponding to the heat transfer tubes.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attachment of the USPTO Form-892.

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTAL ROBINSON whose telephone number is (571)272-9258.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571)-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRYSTAL ROBINSON/Examiner, Art Unit 2847